Citation Nr: 1522766	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In its April 2013 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective October 26, 2011.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The claim for a higher evaluation for PTSD arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2014). 

In this case, VA obtained service treatment records and post service treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in March 2012 and February 2013.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, provided rationales for the conclusions given, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

In July 2014, the Veteran did not appear for his scheduled Board hearing.  The Veteran was notified of the day, time, and location of his Board hearing in a letter dated in May 2014.  In January 2015, the Veteran submitted a request to have his Board hearing rescheduled.  The Veteran's request did not show good cause.  Therefore, the Veteran's Board hearing will not be rescheduled.  See 38 C.F.R. § 20.704 (c), (d) (2014).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for PTSD is thus ready to be considered on the merits.

Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the severity of the Veteran's PTSD with claustrophobia has not materially changed during the appeal period and a uniform evaluation is warranted. 

The Veteran's PTSD has been rated as 50 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.


Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Analysis

In March 2012, the Veteran underwent a VA examination determine and nature and etiology of his claimed PTSD.  The VA examiner diagnosed adjustment disorder with mixed anxiety, depressed mood, and PTSD.  The Veteran was hospitalized following a suicide attempt.  The VA examiner concluded that the Veteran's suicide attempt was directly related to his financial problems rather than his PTSD symptoms.  The VA examiner indicated that he was able to differentiate the symptoms associated with each mental health diagnosis.  Nightmares and crowd avoidance were attributed to the service-connected PTSD.  Suicidal ideation, mood and generalized anxiety were attributed to the Veteran's non-service-connected adjustment disorder.  The level of occupational and social impairment with regard to all of the Veteran's mental health diagnoses was occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner assigned the Veteran a GAF score of 60.

In February 2013, the Veteran underwent another VA examination to determine the severity of his service-connected PTSD.  The Veteran was neatly groomed, appropriately dressed, cooperative, coherent, and his thought content was unremarkable.  The VA examiner confirmed the diagnosis of PTSD and assigned a GAF score of 60, indicating moderate symptoms.  The Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he lived alone but had a very close relationship with his daughter and a cordial relationship with his son.  He attended church daily and had been employed as a masseuse with the same company for 17 years.  He expressed anxiety related to his financial situation.  The Veteran endorsed the following PTSD symptoms: recurrent distressing dreams, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, efforts to avoid activities, inability to recall important aspects of the trauma, markedly diminished interest or participation in significant activities, feeling detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The VA examiner opined that the Veteran's PTSD was mild.

The Board finds that the Veteran's symptoms related to his PTSD more nearly approximate a disability rating of 50 percent.  The aforementioned evidence indicates that the Veteran has occupational and social impairment with reduced reliability and productivity.  Throughout the appeal period the Veteran has been employed, engaged in social activities with his children and church, and demonstrating clear reasoning skills.  His hospitalization for depression was related to his financial situation rather than his PTSD.  His PTSD has not been productive of symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting).  These symptoms indicate occupational and social impairment with deficiencies in most areas and would warrant a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has also considered the Veteran's lay statements regarding the severity of his PTSD.  However, his statements are consistent with a finding that his PTSD is productive of occupational and social impairment with reduced reliability and productivity as he has maintained gainful employment, social relationships, and has exhibited appropriate reasoning skills throughout the appeal period.  These statements are consistent with findings of the VA examiners.  Therefore, a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the Veteran has been employed throughout the appeal period, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.


ORDER

An evaluation in excess of 50 percent for the service-connected PTSD is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


